On Motion for Rehearing.
Appellant Gulf, Colorado  Santa Fé Railway Company, has filed a motion for rehearing, in which it is earnestly insisted that the majority of this court was in error in affirming the judgment of the lower court, and that such affirmance should be set aside and the cause reversed and remanded in conformity to the dissenting opinion filed herein. Appellant also requests that, if this relief cannot be granted, then the questions involved be certified to the Supreme Court.
We have carefully re-examined the record in this case, in the light of the dissenting opinion and the motion for rehearing, with the result that the majority of this court is of opinion that the issues of the case have been correctly determined. We shall review certain authorities, cited and relied upon in the dissenting opinion and insisted upon by appellant in its motion for rehearing, as announcing a rule contrary to the majority opinion. In the view of the majority of this court, the suit in equity filed in the lower court by appellant presented a case in which there exists a multiplicity of issues of fact to be tried, which the jurisdiction invoked cannot avoid or materially lessen; for which reason it is held in the original opinion that the equitable doctrine of combining in one suit a number of claims, and thereby preventing a multiplicity of suits, cannot be invoked in this case. Do the cited cases hold to the contrary?
The decision by the United States Supreme Court, in Hale v. Allinson,188 U.S. 56, 23 S. Ct. 244, 253, 47 L. Ed. 390, is cited to show that no general rule has been established to determine when such doctrine of a court of equity may be invoked to prevent a multiplicity of suits, and that each case, unless it be "brought directly within the principle of some preceding case," must be decided upon its own merits. This statement must be accepted as *Page 307 
a general historic fact in reference to this character of litigation. However, an examination of the reported case and other adjudicated cases will show that there are some well-defined principles to which the courts should give recognition in passing upon any such suit. One principle is that the various claims, whether by a single person or by a number of persons, against a common defendant, must rest upon virtually the same facts, as to the controlling questions involved, as a condition to invoking the jurisdiction of a court of equity, and must not be such claims in which each rests upon its own particular facts. This very doctrine was given recognition by the opinion in the case now under discussion, and the relief sought was denied, because the claims attempted to be joined in one suit rested on separate facts, just as do the various claims in the instant case.
The learned judge, in delivering the opinion in the reported case, used language, in stating the reason for the denial of the equitable relief sought, just as potent to the instant case: "Is there, upon the complainant's theory of this case, any such common interest among these defendants as to the questions of fact that may be put in issue between them and the plaintiff? Each defendant's defense may, and in all probability will, depend upon totally different facts, upon distinct and particular contracts, made at different times, and in establishing a defense, even of like character, different witnesses would probably be required for each defendant, and no defendant has any interest with another. * * * In reality it [complainant's suit] is a congeries of suits with little relation to each other, except there is a common plaintiff who has similar claims against many persons."
The cases of Chicago, R. I.  G. Co. et al. v. Liberal Elevator Co. (Tex.Civ.App.) 182 S.W. 355, and St. Louis, etc., Ry. Co. of Texas v. Woldert Gro. Co. et al. (Tex.Civ.App.) 162 S.W. 1174, were decided on the application of the principle announced in the decision now under review, and the Supreme Court of this state approved the holding in each of those cases by the denial of a writ of error, for which reason we accepted such announcement of the law as a rule of decision in this state.
Greater stress, however, is placed on the decision of the Southern Pacific Co. v. Robinson, 132 Cal. 408, 64 P. 572, 12 L.R.A. (N.S.) 497. When the facts in this latter case are analyzed, it does not appear that a contrary rule is announced, but rather that such facts bring that case within the rule announced by our Supreme Court, in the case of Galveston, H.  S. A. Ry. Co. v. Dowe, 70 Tex. 5, 7 S.W. 368. At the time the reported case was decided, there was in force in the state of California a statute, the effect of which was to compel a railway company, when it sold a ticket for travel on its railways in such state, to issue to the purchaser of a ticket, on his request, a stop-over privilege for any intermediate station. If the railway company should refuse to honor such request, the statute assessed a penalty against the company in favor of the purchaser in the sum of $200, and authorized suit in his favor by such purchaser against the railway to enforce the penalty.
Robinson and others conspired and confederated together separately to purchase a great many tickets from some town, not stated, to Alamedo in said state, and to demand, on arriving at the city of Oakland, which was an intermediate station, a stop-over privilege, expecting that the railway company would not honor such request. The facts in reference thereto are briefly stated in the following language: "Appellants conspired and confederated together to create these alleged causes of action, with the sole end in view of securing the penalty or damages provided for in the aforesaid section of the Code, and that fact is a vital point in the case. The findings further established that these appellants did not desire the stop-over privilege, but, upon the contrary, in making their demands for such privilege, desired that their demands should be refused."
Some 3,000 of these tickets had been purchased and the same number of causes of action thereby attempted to be created. The parties to the conspiracy began to file separate suits in a justice court to enforce a claim of $200 in each case, when a bill in equity was filed to enjoin the prosecution of these suits, and the institution of the other suits, and to determine all matters in controversy between the railway company and the other parties in one suit. Jurisdiction of a court of equity to entertain such a suit was questioned. The court sustained the jurisdiction (1) on the ground that the bill clearly showed "a confederacy and combination formed and existing between these appellants to create and prosecute the aforesaid 3,000 causes of action against the plaintiff; and (2) upon the further ground that, in order to avoid a multiplicity of actions, equity will consolidate these 3,000 alleged causes of action into one action, and, thus having taken hold of the matter, will dispose of it in its entirety."
It appears that the fact of the purchase of the tickets, the demand for a stop-over privilege and its refusal, and the motive for which the purchase in each instance was made, rested on undisputed evidence. The principle of law involved was the same in each case. There could have been no confusion in the minds of a jury in respect to the issues of fact in any of the claims, if the claims were tried in one cause of action, for this issue rested on undisputed evidence. However, the case was decided on a question of law as to the improper motive which actuated the *Page 308 
parties in demanding the stopover privileges. This issue of law was common to all the claims, and was virtually the only outstanding issue to be determined. Such condition is not present in this case. The motion for a rehearing is overruled. Mr. Justice Looney dissents.
As there exists the right in appellant to apply for a writ of error in this case, and as in the opinion of the majority of this court, every principle involved in this suit has been passed upon by the Supreme Court in its denial of a writ of error in the case of Chicago, R. I.  G. Co. v. Liberal Elevator Co., and St. Louis, etc., Co. v. Woldert, supra, we do not deem it a proper case to certify. Maxwell v. Hall, 114 Tex. 319,267 S.W. 670; 3 Texas Jurisprudence, § 214, and authorities cited in note. The latter authority announces the practice on this question as follows: "It has been the practice to refuse to certify in all cases where a writ of error lies, inasmuch as a hearing by the Supreme Court on a writ enables that court to consider the entire record unrestricted by the findings of the Court of Civil Appeals as presented in a certificate."
The motion to certify is overruled.